Citation Nr: 9933607	
Decision Date: 11/23/99    Archive Date: 12/06/99

DOCKET NO.  94-27 094	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
March 1964.

By decision of October 1964, the RO denied service connection 
for a seizure disorder.  The veteran did not thereafter 
initiate an appeal and the decision became final.  38 C.F.R. 
§ 19.2 (1963).  The veteran subsequently attempted to reopen 
his claim of service connection for a seizure disorder.  By 
final decision of July 1973, the Board of Veterans' Appeals 
(Board) found that a new factual basis had not been presented 
to reopen the claim of service connection for a seizure 
disorder.

This matter now comes before the Board on appeal from an 
April 1987 rating decision in which the Philadelphia, 
Pennsylvania RO found that new and material evidence had not 
been submitted to reopen a claim of service connection for a 
seizure disorder.  The veteran submitted a notice of 
disagreement in May 1987.


REMAND

The Board notes that 38 U.S.C.A. § 5108 (West 1991) allows 
for a reopening of a previously denied claim, such as the one 
denied by the Board in 1973, but only on the presentation of 
new and material evidence.  "New and material" evidence is 
that which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Under the provisions of 38 U.S.C.A. § 5103(a) (West 1991), VA 
has a duty to notify claimants of the evidence necessary to 
complete their applications for benefits where such 
applications are incomplete.  The United States Court of 
Appeals for Veterans Claims (Court) has held that this duty 
includes a duty to notify claimants of the need to provide 
evidence relating to medical causation where the claimant has 
made statements indicating the existence of such evidence 
that would, if true, make the claim plausible.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  See also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (reaffirming the 
principles set forth in Robinette).  The Court has also held 
that this duty attaches whether the application is for an 
original claim of benefits or whether it is an application to 
reopen a prior final decision.  Graves v. Brown, 8 Vet. App. 
522, 524-25 (1996).  A generalized notice to the claimant to 
the effect that he need submit "evidence showing that the 
condition was incurred in or aggravated by military service" 
is insufficient to satisfy the duty under § 5103(a).  
Robinette, 8 Vet. App. at 80.

The Board determined, in its 1973 decision, that no new 
factual basis had been presented to show that a pre-existing 
seizure disorder was made worse during the veteran's period 
of military service.  Subsequent to the 1973 Board decision, 
the veteran submitted voluminous evidence, including medical 
records of treatment since service for a seizure disorder.  
The veteran has also offered many explanations (lay opinions) 
regarding the etiology of his seizure disorder, including 
reports of closed head injury in basic training in 1962, head 
injuries sustained from "hard" parachute landings in 1962 
and 1963, and reports that the combined stress of his duties 
as a paratrooper and recently diagnosed claustrophobia 
combined to cause a permanent worsening of his seizure 
disorder.  In a July 1994 statement, the veteran indicated 
that a neurologist, identified as Dr. Yanig, told him that 
his "idiopathic epileptic medical condition began in the 
military in 1962 and 1963... and was aggravated by his 
military service and made permanent from his military 
service."  The veteran further reported that Dr. Yanig told 
him that his "claustrophobic medical condition and movement 
triggered my epileptic seizures."  Because a medical opinion 
of that sort, if submitted into evidence, might make 
"complete" the veteran's application to reopen his claim of 
entitlement to service connection, the veteran's statement 
regarding the existence of such an opinion triggers VA's duty 
to notify pursuant to Graves.  Because he has not yet been 
provided with the required notice, a remand is required.  
38 C.F.R. § 19.9 (1999).

Based on the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran 
and advise him that, in order to reopen 
his claim of entitlement to service 
connection for a seizure disorder, he 
needs to submit new and material 
evidence.  He should be advised that the 
submission of statements from treating 
physicians or other health care 
providers indicating the existence of a 
medical relationship between any 
currently diagnosed seizure disorder and 
service is the type of evidence needed 
to satisfy this requirement.  He should 
be told of the need to submit a medical 
opinion from a physician such as Dr. 
Yanig or other competent medical 
authority which includes an opinion such 
as previously proffered by the veteran.

2.  Thereafter, the RO should review the 
record and re-adjudicate the issue on 
appeal.  The RO should again consider 
and apply the provisions of 38 C.F.R. 
§ 3.156(a) as the sole definition of new 
and material evidence.  If the RO 
concludes that the claim is well 
grounded (see Elkins v. West, 12 Vet. 
App. 209 (1999) as to when such a 
determination is to be made in a claim 
to reopen), the RO should undertake any 
additional development deemed necessary 
to fulfill the duty to assist.  This may 
include a physical examination and a 
review of the claims folder by a 
qualified medical practitioner in order 
to obtain a medical opinion.  If the 
benefit sought on appeal remains denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


